Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final office action is in reply to the request for continued examination filed 10/7//2020.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/7/2020.
Response to Arguments/Amendments
As it relates to applicant’s arguments regarding the 35 U.S.C. § 101 rejection and the pending claims, applicant generally states, “…the claims recite eligible subject matter that is not classified as an abstract idea under Prong One of Step 2A as outlined in the 2019 Revised Guidance…”; and that, “…the claimed invention offers improvements in the field of semantic web concept mapping and user interest profiling…”. Applicant subsequently states, “…the group itinerary generator engine further includes …a computer-implemented social footprint generator, a computer-“… generating… for each person of a plurality of people in a group, a travel interests footprint …mapping… a degree of association between a first travel interests footprint of a first person of the group to a first semantic concept represented by a first identifier…. mapping, … a degree of association between a second travel interests footprint of a second person of the group to a second semantic concept represented by a second identifier …aggregate…the mappings of the first and second travel interest footprints… obtaining,…a plurality of activity options based on a provided location and time; performing, … a correlation between the plurality of activity options and the first and second identifiers…END820161394US01Page 3 of 23S/N: 15/820,488matching,… a first activity option of the plurality of activity options to the first identifier and matching.. a second activity option of the plurality of activity options to the second identifier; and building… a first itinerary for the first person and a second itinerary for the second person …determining whether a threshold degree of association exists between the second travel interest footprint and the first semantic concept, …selecting the first activity option for the second itinerary… splitting the second itinerary from the first itinerary…and adding the selected activity option to the second itinerary…” which uses a particular sequence of rules/instructions. Hence interpreted as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) grouping of abstract idea. Further applicant’s Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea of building a first itinerary for a first person and a second itinerary for the second person in a computing environment. Thus, applicant’s arguments are unpersuasive. Examiner maintains that the claim recites an abstract idea.
As it relates to the 35 USC 103 rejection, applicant’s arguments have been considered but are unpersuasive. Applicant generally states that “Zhang discusses aggregating social network information for a user but does not touch upon aggregating interest footprints tied to semantic concepts of a group of users…”, and that Zhang does not discuss finding an activity for a group of users and then removing some users from the group responsive to the individual interests of that particular user not being sufficiently related to semantic concepts associated with that activity. Zhang also does not teach assigning the particular user from the or a portion of the users, of the online social network into a plurality of groups based on predetermined user characteristics… all users, or a portion of the users (e.g., a portion of users that live in a particular geographic area such as United States, California, etc., a portion of users that speak a particular language, a portion of users who all went to a particular school, or other suitable macro groupings), may be divided into groups such as user with families and young children, users who love outdoor activities, older users who enjoy more relaxing attractions, users who love to eat at Michelin-starred restaurants, and other suitable groups. In particular embodiments, a travel-recommendation group model may then be determined for each of these groups. As an example and not by way of limitation, the travel-recommendation group model may include information on what types of points of interest the member of that particular group would enjoy (e.g., for the group of older users who enjoy more relaxing attractions, the model may determine that museums and other similar points of interest would be of more interest to these users than night clubs or local concerts)…”;¶59: “…the social-networking system 160 may then compare the first user (e.g., based on the user information associated with the first user) with all of the other users and dynamically calculate how similar they are to each other. Then, the social-networking system 160 creates a model for the first user based on one or more of the models of other users determined to be similar to the first user, where the degree of similarity between two users is used as a weight for of that user's model in determining the first user's 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a process (an act, or series of acts or steps), claims 8-14 are directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Claims 15-20 are directed to a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, 
Step 2A-Prong 1: Representative claims 1, 8 and 15 recite in part,“… generating… for each person of a plurality of people in a group, a travel interests footprint …mapping… a degree of association between a first travel interests footprint of a first person of the group to a first semantic concept represented by a first identifier…. mapping, … a degree of association between a second travel interests footprint of a second person of the group to a second semantic concept represented by a second identifier …aggregate…the mappings of the first and second travel interest footprints… obtaining,…a plurality of activity options based on a provided location and time; performing, … a correlation between the plurality of activity options and the first and second identifiers…END820161394US01Page 3 of 23S/N: 15/820,488matching,… a first activity option of the plurality of activity options to the first identifier and matching.. a second activity option of the plurality of activity options to the second identifier; and building… a first itinerary for the first person and a second itinerary for the second person …determining whether a threshold degree of association exists between the second travel interest footprint and the first semantic concept, …selecting the first activity option for the second itinerary… splitting the second itinerary from the first itinerary…and adding the selected activity option to the second itinerary…”.
The underlined limitations above demonstrate, independent claims 1, 8 and 15 are directed toward the abstract idea of building a first itinerary for a first person and a second itinerary for the second person in a computing environment. The agreements in the form of contracts; managing personal behavior or relaionships or interactions between people including social activities, and following rules and instructions for generating, mapping, aggregating, obtaining, correlating, matching, building, adding, selecting, and splitting data (second itinerary from the first itinerary). Thus, the claim is also directed to managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules and instructions)--see MPEP 2106.04(II) and 2106.05(II).  Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“social footprint generator”, “group interest mapper”, “activity matcher”, “itinerary builder”, “memory medium”, “computer system”, “a bus”, “a processor”, “itinerary generation engine”, “computer program product”, or “computer readable hardware storage device”] are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions (generating, mapping, aggregating, obtaining, correlating, matching, building, adding, selecting, and splitting data such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use (content management), as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technic al field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea—see applicant’s specification (¶5: “…the computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions.…”;¶23: “…In computerized implementation 10, there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [“…a (computer implemented) social footprint generator…group interest mapper…activity matcher…itinerary builder…” [claim 1]; a computer system comprising …a memory medium…a bus…a processor…social media footprint-based group itinerary generation engine…” [claim 8]; a computer program product…computer readable hardware storage device… [claim 15], amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Independent claims 8 and 15 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-7, 9-14 and 16-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent “…generating an interest score…”, claims 3, 10 and 17 recite in part, “…assigning the first activity option an interest score…”, claims 4, 11 and 18 recite in part, “…assigning the second activity option an interest score…”; claims 5, 12 and 19 recite in part, “…receiving a person grouping criteria…”, claims 6, 13 and 20 recite in part, “…the first itinerary and the second itinerary each comprising a plurality of time blocks…”, claims 7 and 14 recite in part, “…a END820161394US01 Page 47 of 57 predefined priority comprising a rule that resolves a conflict…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing a ““social footprint generator”, “group interest mapper”, “activity matcher”, “itinerary builder”, “memory medium”, “computer system”, “a bus”, “a processor”, “itinerary generation engine”, “computer program product”, or “computer readable hardware storage device” as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., “Personalized Travel Package with Multi-Point-of-Interest Recommendation Based on Crowdsourced User Footprints”, IEEE transactions on Human-Machine .
With respect to claims 1, 8 and 15,
Yu discloses,
generating, at a computer-implemented social footprint generator for each person of a plurality of people in a group, a travel interests footprint based on a social media history of virtual activity between the person and other users of a social media network; (Abstract: “…Location-based social networks (LBSNs) provide people with an interface to share their locations and write reviews about interesting places of attraction. The shared locations form the crowdsourced digital footprints, in which each user has many connections to many locations, indicating user preference to locations…obtains users’ travel demands from mobile client…”; Introduction: pg 151, ¶2, col 1: “…With the increasing popularity of sensor-embedded smartphones, location-based social networks (LBSNs)…millions of users, who not only explore location-aware information, but also write reviews and share their experiences…consist of geographic coordinates and time information, we can obtain the “digital footprints”…and infer user preferences from their footprints…”; a recommending personalized travel package with multiple point of interest (POI) based on crowdsourced user footprints…sharing locations, events, and feelings with their friends…”;;pg 151, col 2, ¶2: User profiling and location modeling based on LBSNs: The check-in behavior of LBSNs computer implemented social footprint generator.
mapping, at a computer-implemented group interest mapper, a degree of association between a first travel interests footprint of a first person of the group to a first semantic concept represented by a first identifier in a semantic web, the semantic web comprising a plurality of related semantic concepts represented by identifiers (pg 151:  column 1, ¶2, Introduction: “…location-based social networks (LBSNs)… millions of users who not only explore location-aware information, but also write reviews and share their experiences…As the data shared by users consist of geographic coordinates and time information, we can obtain the “digital footprints”… of people’s daily likes from this data set and infer user preferences from their footprints…”; column 2, ¶1: “…The selection and order of POIs are determined by a set of factors, including user preference to POIs, distance between POIs, total traveling time, start and start location…We adopt the collaborative filtering algorithm to discover and rank the POIs…”¶4: “…Generating personalized travel packages with multi-POIs…select appropriate POIs from the candidate POI set…”;pg 152, col  1, ¶2: “…an travel route recommendation systems based on GPS data…geotagged photos…and check-in data…probabilistic approach to rank a list of sequential POI categories and POIs...estimates the transition probability from one location to another, conditioned on the current context and check-in history in a Markov chain…”;col 2, “…A user’s travel preference is dynamically extracted from crowdsourced LBSN trajectories…)Examiner interprets the recommendation system and collaborative filtering algorithm as taught by Yu as teaching the intended function of applicant’s computer implemented group interest mapper.
mapping at the computer-implemented group interest mapper a degree of association between a second travel interests footprint of a second person of the group to a second semantic concept represented by a second identifier in the semantic web and between the second travel interests footprint of the second person of the group to the first semantic concept represented by the first identifier in the semantic web;  (page 152, col 2, ¶1: “…we discover locations that the user may be interested in and generate travel packages…a user’s travel preference is dynamically extracted from crowdsourced LBSN trajectories…”;¶3: “…We adopt the collaborative filtering algorithm to discover and rank the POIs…”;pg 155, ¶2, Point of Interest Ranking: “…Users with the same tastes in traveling may have similar travel records. Thus, we can leverage the collective intelligence of crowdsourced data to reveal the preferred locations, which are totally new for users…Let Like(u,r,j) denote the preference score of user u to location j in time period r. We adopt user based collaborative filtering [20] to estimate the user preference of location j The basic principle of collaborative filtering is to estimate the user preference of a location based on similar users’ references…we use cosine similarity [21] to measure the similarity between different users based on their preference profiles…To achieve recommendation diversity, multiple recommended POIs are preferred. Therefore, we select the Top-N [22] locations for each time period in the TimeList based on the user preference scores of the POIs in area A…”) 
aqqregating, at the computer-implemented group interest mapper, the mappings of the first and second travel interests footprints to the first and second semantic concepts to generate an aggregate footprint; ¶3: “…We adopt the collaborative filtering algorithm to discover and rank the POIs…”;pg 155, ¶2, Point of Interest Ranking: “…Users with the same tastes in traveling may have similar travel records. Thus, we can leverage the collective intelligence of crowdsourced data to reveal the preferred locations, which are totally new for users…Let Like(u,r,j) denote the preference score of user u to location j in time period r. We adopt user based collaborative filtering [20] to estimate the user preference of location j The basic principle of collaborative filtering is to estimate the user preference of a location based on similar users’ references…we use cosine similarity [21] to measure the similarity between different users based on their preference profiles…”)
obtaining at a computer-implemented activity matcher, a plurality of activity options based on a provided location and time; (pg 151, col 2, ¶2: User profiling and location modeling based on LBSNs: The check-in behavior of LBSNs indicates the actual visit of locations…constructing the user profile and location model based on crowdsourced check-in records…”;¶3: “…Generating personalized travel packages with multi-POIs…a travel route planning (TRP) algorithm is presented to select appropriate POIs from the candidate POI set and to schedule an optimal visiting sequence among them…” )
performing at the computer-implemented activity matcher, a correlation between the plurality of activity options and the first and second identifiers in the semantic web; (page 151, col 2, ¶3: “…We adopt the collaborative filtering algorithm to discover and rank the POIs…”;page 155, ¶2, Point of Interest Ranking: “…Users with the same tastes in traveling may have similar travel records. Thus, we can leverage the collective intelligence of crowdsourced data to reveal the preferred locations, which are totally new for users…Let Like(u,r,j) denote the preference score of user u to location j in time period r. We adopt user based collaborative filtering [20] to estimate the user preference of location j The basic principle of collaborative filtering is to estimate the user preference of a location based on similar users’ references…we use cosine similarity [21] to measure the similarity between different users based on their preference profiles…Equation (4), (5)…Sim(u,v,i,r) refers to the similarity between user u and user v for location type i in time period r….To achieve recommendation diversity, multiple recommended POIs are preferred. Therefore, we select the Top-N [22] locations for each time period in the TimeList based on the user preference scores of the POIs in area A…”)
matching, at the computer-implemented activity matcher, in response to a first correlation value above a threshold, a first activity option of the plurality of activity options to the first identifier and matching, in response to a second correlation value above the threshold, a second activity option of the plurality of activity options to the second identifier; (pg 154, col 1, ¶1: “…We obtain the user profile, including user preference of Food, Venue, and Entertainment for different time periods…the user preference profile of Lee can be built from his historical data…(Equation 2)..The preference of Lee for other location types in each time period can be calculated similarly…”; col 2, ¶1, “…given a series of trajectories, the frequent location sequence mining algorithm aims to identify occasion sequences with frequencies no smaller than the predetermined threshold. The support of a location sequence is defined as the number of times this sequence appeared in the trajectories…”; page 156, ¶1: VII Evaluation, The recommendation system is implements using JAVA…on workstation with two processors…and 
Applicant’s disclosure teaches that system 200 may perform multiple functions similar to a general-purpose computer (¶37), and that the system can include a set of component (e.g. program modules which can include social footprint generator, group interest mapper, activity matcher and itinerary builder) (¶38). Examiner interprets the server, recommendation system including a workstation, two processors, memory, user interface and application (Fig 3a,b) as taught by Yu as teaching the intended function of applicant’s (computer implemented) system and components (i.e group interest mapper, activity matcher, itinerary builder and the like). 
determining whether a threshold degree of association exists between the second travel interests footprint and the first semantic concept, the first identifier of which is matched to the first activity option; ¶2, Point of Interest Ranking: “…Users with the same tastes in traveling may have similar travel records. Thus, we can leverage the collective intelligence of crowdsourced data to reveal the preferred locations, which are totally new for users…Let Like(u,r,j) denote the preference score of user u to location j in time period r. We adopt user based collaborative filtering [20] to estimate the user preference of location j The basic principle of collaborative filtering is to estimate the user preference of a location based on similar users’ references…we use cosine similarity [21] to measure the similarity between different users based on their preference profiles…Equation (4), u,v,i,r) refers to the similarity between user u and user v for location type i in time period r….To achieve recommendation diversity, multiple recommended POIs are preferred. Therefore, we select the Top-N [22] locations for each time period in the TimeList based on the user preference scores of the POIs in area A…”)
selecting the first activity option for the second itinerary responsive to a positive determination(¶2: Point of Interest Ranking: “… Equation (4), (5)…Sim(u,v,i,r) refers to the similarity between user u and user v for location type i in time period r….To achieve recommendation diversity, multiple recommended POIs are preferred. Therefore, we select the Top-N [22] locations for each time period in the TimeList based on the user preference scores of the POIs in area A…”) Examiner interprets the top locations as teaching the intended function of applicant’s positive determination.
Yu discloses all of the above limitations, Yu does not distinctly describe the following limitations but Zhang however as shown discloses,
and building at a computer-implemented itinerary builder, first itinerary for the first person and a second itinerary for the second person by: adding the first activity option to the first itinerary based on the degree of association between the aggregate travel interests footprint and the first semantic concept, the first identifier of which is matched to the first activity option (¶5: “…the social-networking system may have access to information relating to each of these users, including, for example, personal information (e.g., 70: “…the travel-recommendation model may include aggregated user information from the online social network associated with the first user… the aggregated user information associated with the first user includes user preferences of the first user, personal information of the first user, historical activities of the first user associated with the online social network, geo-location information and travel information of the first user, and social-networking information of the first user…the social-networking system 160 can extract travel information from the first user's uploads and/or posts based on classifying the data obtain from these sources of information as relating to sightseeing and traveling (by, for example, keyword, label, tag, and/or sentiment analysis,…)
 splitting the second itinerary from the first itinerary by selecting the second activity option responsive to a negative determination; (¶58: “…clustering model may be generated based on clustering all users, or a portion of the users, of the online social network into a plurality of groups based on predetermined user characteristics… all users, or a portion of the users (e.g., a portion of users that live in a particular geographic area such as United States, California, etc., a portion of users that speak a particular language, a portion of users who all went to a particular school, or other suitable macro groupings), may be divided into groups such as user with families and young children, users who love outdoor activities, older users who enjoy more relaxing attractions, users who love to eat at Michelin-starred restaurants, and other suitable groups. In particular embodiments,  points of interest the member of that particular group would enjoy (e.g., for the group of older users who enjoy more relaxing attractions, the model may determine that museums and other similar points of interest would be of more interest to these users than night clubs or local concerts)…”;¶59: “…the social-networking system 160 may then compare the first user (e.g., based on the user information associated with the first user) with all of the other users and dynamically calculate how similar they are to each other. Then, the social-networking system 160 creates a model for the first user based on one or more of the models of other users determined to be similar to the first user, where the degree of similarity between two users is used as a weight for of that user's model in determining the first user's model…”) 
adding the selected activity option to the second itinerary (¶52: “…the travel-recommendation model may include aggregated travel information from the online social network associated with one or more second users of the online social network who have traveled to the first geographic location… the points of interest may be determined based on content inputted by the second users (e.g., including users who are part of the first user's social network as friends of the first user), which may include the second users' indication that they have been to specific points of interest, posting of content relating to specific points of interest, posting of pictures relating to and a global user interpolation model that is created based on one or more specific criteria for limiting a group of users (e.g., based on all users who visit a specific location, a specific point-of-interest, or other similar group). In particular embodiments, when a new user is added and travel information is to be determined for the user, an individual user interpolation model may be 
Yu discloses a recommendation system including but not limited to various algorithms and summation equations for providing recommendation results for travel packages to users based on crowdsourced user footprints, different types of locations and visiting sequences based on destinations the user is most interested in and their travel demands. Yu further discloses evaluating recommendation accuracies and providing diverse recommendation results to users which can cover the interests of users with a wide range of preferences (pages 153-157). Travel package recommendations are generated by jointly considering user preference, similarities between different users, and spatiotemporal constraints Abstract: “…We developed a prototype system, which obtains users’ travel demands from mobile client and generates travel packages containing multiple points of interest and their visiting sequences…”; (page 155, ¶1 #2, Point of Interest Ranking, equation (4), Conclusion). Zhang discloses a method/system for travel itinerary generation on online social networks based on aggregated user information (personal preferences, historical activities, geo-location information, travel information and the like) from the online social network associated with the user(s) (Abstract, ¶35, ¶51-

With respect to claims 2, 9 and 16,
Yu and Zhang disclose all of the above limitations, Yu further discloses,
36the method further comprising generating an interest score for the first person in the first identifier associated with the first semantic concept based on a degree of significance of the first semantic concept in the generated first travel interests footprint.(pg 153 col 2, V. User Preference and Location Modeling thru page 154 col 1: “…We calculate user preference for each location category…(see Equation 1).  It is modeled as the weight of each dimension of the feature vector for this type of location…user preference profile…can be built from historical data. The preferences of Lee for other location types in each time period can be calculated similarly…”)

With respect to claims 3, 10 and 17, 
Yu and Zhang disclose all of the above limitations, Yu further discloses, 
the method further comprising assigning the first activity option an interest score for the first person based on the generated interest score for the first person in the first identifier page 154, col 2, A. Point-of-Interest Discovering and Ranking…we can find the preferred type of locations for each time period, according to the user’s profile…based on the check-in records in a certain time period, people tend to visit the same type of locations in the same time period. Thus, we select the user’s most frequently visited location type as the candidate location type to recommend for each time period. …We rank these POIs according to user preference…”)

With respect to claims 4, 11 and 18,
Yu and Zhang disclose all of the above limitations, Yu further discloses, 
37assigning the second activity option an interest score for the first person based on a generated interest score for the first person in the second identifier associated with the second interest based on a degree of significance of the second interest in the generated first travel interests footprint; (page 155, col 1, ¶1 Point of Interest Ranking, lines #2…Uses with the same tastes in traveling may have similar travel records. Thus, we can leverage the collective intelligence of crowdsourced data to reveal the preferred locations…We adopt user-based collaborative filtering to estimate the user preference of location…The basic principle of collaborative filtering is to estimate the user preference of a location based on similar users’ preferences…we use cosine similarity…(see equation 4 and 5)…to  and selecting the first activity option over the second activity option to add to the first itinerary for the first person based on the interest score for the first activity option being greater than the interest score for the second activity option. (page 155, col 1 Point of Interest Ranking #2, Sim(u, v, I, r) refers to the similarity between user U and user v for location type I in time period r…To achieve recommendation diversity, multiple recommended POIs are preferred. Therefore, we select the Top N locations for each time period in the TimeList based on the user preference scores of the POIs in area A…”)

With respect to claims 5, 12 and 19,
Yu and Zhang disclose all of the above limitations, Zhang further discloses,
receiving, a person grouping criteria comprising a condition; determining whether the condition has been met; adding a same activity option to the first itinerary and the second itinerary in the case that the condition has been met; (¶5: “…the social-networking system may have access to information relating to each of these users, including, for example, personal information (e.g., personal preferences/interests such as particular interests in outdoors activities, certain historical periods, etc.; family information such as size of family, number of children, etc.; and historical information such as previous vacations and places/tourist attractions visited); social network information (e.g., any and all information relating to other users that are part of the user's 
 adding different activities to the first itinerary and the second itinerary in the case that the condition has not been met.(¶58: “…the clustering model may be generated based on clustering all users, or a portion of the users, of the online social network into a plurality of groups based on predetermined user characteristics. As an example and not by way of limitation, all users, or a portion of the users (e.g., a portion of users that live in a particular geographic area such as United States, California, etc., a portion of users that speak a particular language, a portion of users who all went to a particular school, or other suitable macro groupings), may be divided into groups such as user with families and young children, users who love outdoor activities, older users who enjoy more relaxing attractions, users who love to eat at Michelin-starred restaurants, and other suitable groups. In particular embodiments, a travel-recommendation group model may then 
Zhang discloses a method/system for travel itinerary generation on online social networks based on aggregated user information (personal preferences, historical activities, geo-location information, travel information and the like) from the online social network associated with the user(s) (Abstract, ¶35, ¶51-¶59, ¶70). Yu and Zhang are directed to the same field of endeavor since they are both related to providing travel recommendations to users. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the personalized travel package based on crowdsourced user footprints of Yu with the teachings of Zhang since it allows for generating travel itineraries based on aggregated information and itinerary constraints associated with a user(s) from an online social network (Abstract, ¶35, ¶51-¶59, ¶70).




With respect to claims 6,13 and 20,
Yu and Zhang disclose all of the above limitations, Zhang further discloses,
the first itinerary and the second itinerary each comprising a plurality of time blocks, each time block being associated with a criteria and a condition, (¶72: “…the one or more itinerary constraints may include travel-time limitations, which may include limitations on the amount of total travel time (e.g., the first user may have a one-week travel time scheduled for a particular location)…”)
the method further comprising: determining, for each time block, whether the associated condition has been met; adding, in the case that the condition has been met for a time block of the plurality of time blocks, to each of the first and second itineraries, an activity option of the plurality of activity options that corresponds with the criteria; (¶72: “…the generated travel itinerary may be different based on different lengths of travel time (e.g., a travel constraint of 2 days of travel in Paris, France, results in a different travel itinerary than a travel constraint of only 1 day of travel in Paris, France)…”)
 adding, in the case that the condition has not been met for a time block of the plurality of time blocks, to each of the first and second itineraries, an activity option of the plurality of activity options that does not correspond with the criteria.(¶73: “…After determining this optimal travel itinerary, the social-networking system 160 may then tailor a structured travel itinerary for the first user based on itinerary constraints specific to the first user. As an 
Zhang discloses a method/system for travel itinerary generation on online social networks based on aggregated user information (personal preferences, historical activities, geo-location information, travel information and the like) from the online social network associated with the user(s) (Abstract, ¶35, ¶51-¶59, ¶70). Yu and Zhang are directed to the same field of endeavor since they are both related to providing travel recommendations to users. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the personalized travel package based on crowdsourced user footprints of Yu with the teachings of Zhang since it allows for generating travel itineraries based on aggregated information and itinerary constraints associated with a user(s) from an online social network (Abstract, ¶35, ¶51-¶59, ¶70-¶73).


With respect to claims 7 and 14,
Yu and Zhang disclose all of the above limitations, Zhang further discloses,
the adding the first activity option to the first itinerary and the adding the second activity option to the second itinerary being further based on a END820161394US01 Page 47 of 57 predefined priority comprising a rule that resolves a conflict between two or more alternative activity options.(¶44: “…The resources may be ranked and presented to the user according to their relative degrees of relevance to the search query…”;¶60: “…the social-graph affinity that various social-graph entities have for each other may represent the strength of a relationship or level of interest between particular objects (e.g., users) associated with the online social network, and this relationship or level of interest may be used to rank the one or more travel recommendations determined based at least on information from these users. As an example and not by way of limitation, the one or more travel recommendations associated with second users who are first degree friends may be ranked higher than the one or more travel recommendations associated with second users who are second degree friends or third degree friends…”;¶83: “…the social-networking system 160 may generate search results based on coefficient information. Search results for a particular user may be scored or ranked based on the coefficient associated with the search results with respect to the querying user…search results corresponding to objects with higher coefficients may be ranked higher on a search-results page than results corresponding to objects having lower coefficients…”;¶85: 
Zhang discloses a method/system for travel itinerary generation on online social networks based on aggregated user information (personal preferences, historical activities, geo-location information, travel information and the like) from the online social network associated with the user(s) (Abstract, ¶35, ¶51-¶59, ¶70). Yu and Zhang are directed to the same field of endeavor since they are both related to providing travel recommendations to users. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the personalized travel package based on crowdsourced user footprints of Yu with the teachings of Zhang since it allows for generating travel itineraries based on aggregated information and itinerary constraints associated with a user(s) from an online social network (Abstract, ¶35, ¶44, ¶60, ¶83-¶85).

Conclusion
References cited but not used:
Lee et al., US Patent Application Publication No US 2014/0304014A1, “Systems and Methods associated with Travel Planning”, relating to 
Kharebov et al., US Patent Application Publication No US 2007/0201482A1, “Automatic Scheduling of Activities between Multiple Participants”, relating to scheduling activities between multiple participants.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                                       
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629